Exhibit 10.1

SPECIAL PERFORMANCE UNITS - EXECUTIVES

TREEHOUSE FOODS, INC.

PERFORMANCE UNIT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the date set forth on the
signature page hereto (the “Date of Grant”), is made and entered into by and
between TreeHouse Foods, Inc., a Delaware corporation (the “Company”), and the
individual whose name is set forth on the signature page hereto (the
“Participant”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted and approved the
TreeHouse Foods, Inc. Equity and Incentive Plan, as amended (the “Plan”), which
was approved, as required, by the Company’s stockholders and provides for the
grant of stock-based awards and cash incentive awards to certain eligible
Employees, Consultants and non-Employee Directors of the Company and its
Affiliates; and

WHEREAS, the Compensation Committee (the “Committee”) has selected the
Participant to participate in the Plan and has awarded the performance units
described in this Agreement (the “Units”) to the Participant; and

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Units.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as an Employee of the Company (or an Affiliate) and to promote the
success of the business of the Company and its Affiliates, the parties hereby
agree as follows:

1.    Grant of Units. The Company hereby grants to the Participant, effective as
of Date of Grant, and on the terms and subject to the conditions, limitations
and restrictions set forth in the Plan and in this Agreement, [●] Units. The
Participant hereby accepts the Units from the Company.

2.    Transfer Restrictions. None of the Units shall be sold, assigned, pledged
or otherwise transferred, voluntarily or involuntarily, by the Participant prior
to the conversion of Units pursuant to Section 3, and until permitted pursuant
to the terms of the Plan.

3.    Vesting and Conversion of Units; Termination of Service.

(a)    Up to one-third (1/3) of the Units, as indicated in Table II below, will
be eligible to vest based on the achievement during each Performance Period
(calendar year 2019, calendar year 2020, and calendar year 2021) of the Customer
Service and Organic Revenue Growth performance goals (the “Performance Goals”),
as applicable, in accordance with Table I and Table II below. Except as
otherwise provided in this Section 3, to the extent that the Committee
certifies, in the manner set forth in the Plan, that the Performance Goals were
not met or exceeded in the applicable Performance Period, the Units
corresponding to such Performance Period for Customer Service and/or Organic

 

Page 1 of 8



--------------------------------------------------------------------------------

SPECIAL PERFORMANCE UNITS - EXECUTIVES

 

Revenue Growth, as applicable, shall be forfeited to the Company for no
consideration. Notwithstanding the foregoing, in the event that the Organic
Revenue Growth Performance Goal for the calendar year 2020 Performance Period is
not achieved, but the cumulative Organic Revenue Growth for the calendar year
2020 and calendar year 2021 Performance Periods equals or exceeds 4%, the Units
eligible to vest based on the achievement of Organic Revenue Growth for both
calendar year 2020 and calendar year 2021 Performance Periods will vest. For
purposes of this Agreement, Customer Service” and “Organic Revenue Growth” each
shall have the meaning set forth on Exhibit A hereto.

(b)    Following completion of the applicable Performance Period, the Committee
shall determine the extent to which the Units eligible to vest based on
performance achievement during such Performance Period have actually vested.
Such determination by the Committee shall be made as soon as practicable
following the completion of the applicable Performance Period, but no later than
the 75th day after the end of such Performance Period. Once vested, the Units
(determined as described in Section 3(a) above) shall be converted to either
(i) Stock or (ii) a cash amount per Unit equal to the Fair Market Value of a
share of Stock, at the discretion of the Committee, as soon as administratively
practicable following the completion of the applicable Performance Period, but
no later than the 75th day after the end of the applicable Performance Period,
provided that, and except as otherwise provided in Section 3(c) or 3(d) below,
(1) the Committee certifies the attainment of the Performance Goals in the
manner set forth in the Plan and (2) the Participant continues to be employed by
the Company (or an Affiliate) through the end of the applicable Performance
Period; provided, that with respect to the calendar year 2019 Performance
Period, the Participant must remain employed by the Company (or an Affiliate)
through the first anniversary of the Date of Grant. Notwithstanding anything
herein to the contrary, the Committee may exercise negative discretion and
reduce the payout of the Units in the event that the Participant, as determined
in the Committee’s sole discretion, does not act during the Performance Period
in a manner consistent with the Company’s values and responsibilities to
employees, customers, consumers and shareholders including without limitation
those matters set forth in the Company’s Code of Ethics.

(c)    If the Company terminates the Participant’s Service without Cause during
a Performance Period, the Units will remain outstanding and eligible to vest
based on achievement of the Performance Goals for each Performance Period, as
set forth in Section 3(a). Such Units shall be converted to Stock or cash, at
the discretion of and following the approval of the Committee, as soon as
administratively practicable following completion of the applicable Performance
Period, but no later than the 75th day after the end of the applicable
Performance Period.

(d)    If the Participant’s Service terminates during a Performance Period as a
result of the Participant’s death, Disability or Retirement, a pro-rata portion
of the Units, based on a fraction the numerator of which is the number of days
elapsed from the Date of Grant through the date of such termination and the
denominator of which is the total of days in the Performance Periods, will
remain outstanding and eligible to vest based on achievement of the Performance
Goals for each Performance Period, as set forth in Section 3(a). Such Units
shall be converted to Stock or cash, at the discretion of and following the
approval of the Committee, as soon as administratively practicable following
completion of the applicable Performance Period, but no later than the 75th day
after the end of the applicable Performance Period.

 

Page 2 of 8



--------------------------------------------------------------------------------

SPECIAL PERFORMANCE UNITS - EXECUTIVES

 

(e)    The performance measures and Performance Goals for each Performance
Period and the applicable Units that are eligible to vest based on performance
are set forth in the tables below:

Table I: Performance Goals

 

     Performance Goals

Performance Metrics

   Calendar Year 2019   Calendar Year 2020   Calendar Year 2021

Customer Service

   ³ 97.4%   ³ 98.1%   ³ 98.1%

Organic Revenue Growth

   N/A   ³ 2%   ³ 2%

Table II: Units Vested Based on Performance

 

     Units Vested

Performance Metric

   Calendar Year 2019    Calendar Year 2020    Calendar Year 2021

Customer Service

   1/3 of the Units    1/6 of the Units    1/6 of the Units

Organic Revenue Growth

   N/A    1/6 of the Units    1/6 of the Units

4.    Effect of Change in Control. In the event of a Change in Control, the
Units will be treated in accordance with the terms of the Plan.

5.    Forfeiture. Except as provided in Section 3, any unvested Units shall be
forfeited to the Company upon the Participant’s termination of Service with the
Company and its Affiliates for any reason prior to the third (3rd) anniversary
of the Date of Grant.

6.    Non-Solicitation of Employees.

(a)    [Omitted].

(b)    The Participant agrees that, in return for the Company providing the
Participant with the opportunity to receive Units under the terms of this
Agreement, during the Participant’s Service with the Company and its Affiliates,
and for a period of twelve (12) months following the date on which the
Participant’s Service terminates for any reason (the “Restricted Period”), the
Participant shall not, except in the course of carrying out the Participant’s
duties of Service with the Company, directly or indirectly induce any employee
of the Company or any of its Affiliates to terminate employment with such
entity, and shall not directly or indirectly, either individually or as owner,
agent, employee, consultant or otherwise, knowingly employ or offer employment
to any person who is or was employed by the Company or an Affiliate thereof
unless such person shall have ceased to be employed by such entity for a period
of at least six (6) months.

 

Page 3 of 8



--------------------------------------------------------------------------------

SPECIAL PERFORMANCE UNITS - EXECUTIVES

 

(c)    The Participant agrees and acknowledges that the Participant’s
obligations under this Section 6 remain in full force and effect even if the
Participant does not accrue or receive any portion of the Units and/or the
Participant’s Service with the Company is terminated, regardless of the reason,
before the Participant becomes eligible to accrue or receive any portion of the
Units. The restrictions in this Section 6 shall be extended for any time during
which the Participant is in breach such that the Participant does not engage in
any of the activities during the Participant’s Service and during the Restricted
Period. To the extent permitted by law, if the Company determines that the
Participant has violated or is threatening to violate this Section 6, the
Participant will immediately forfeit all Units hereunder and the Company will
have the right to seek repayment of any Units that have already been paid. In
addition, the covenants in this Section 6 relate to special, unique, and
extraordinary matters and a violation of such covenants and obligations may
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Company shall be entitled to an injunction,
restraining order or such other equitable relief restraining the Participant
from committing any violation of this Section 6. This injunctive remedy shall be
cumulative and in addition to any other rights and remedies the Company has at
law or in equity.

7.    No Rights as a Stockholder. The Participant shall not be entitled to any
of the rights of a stockholder with respect to the Units unless and until such
Units vest and are converted to shares of Stock, including without limitation
the right to vote and tender Stock and the right to receive dividends and other
distributions payable with respect to Stock.

8.    Tax Withholding. The Company shall have the right to require the
Participant to remit to the Company, or to withhold from other amounts payable
to the Participant, as compensation or otherwise, an amount sufficient to
satisfy all federal, state and local withholding tax requirements as provided in
the Plan, or the Company shall have the right to retain (or the Participant may
be offered the opportunity to elect to tender) the number of shares of Stock
whose Fair Market Value equals such amount required to be withheld.

9.    Plan Incorporated. The Participant accepts the Units subject to all the
terms and conditions of the Plan, which are incorporated into this Agreement,
including the provisions that authorize the Committee to administer and
interpret the Plan and which provide that the Committee’s decisions,
determinations and interpretations with respect to the Plan are final and
conclusive on all persons affected thereby. Except as otherwise set forth in
this Agreement, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings set forth in the Plan. Any inconsistency
between the Agreement and the Plan shall be resolved in favor of the Plan. The
Participant hereby acknowledges receipt of a copy of the Plan.

10.    Miscellaneous.

(a)    No Guaranteed Service or Employment. Neither the granting of the Units,
nor any provision of this Agreement or the Plan, shall (a) affect the right of
the Company to terminate the Participant at any time, with or without Cause, or
(b) shall be deemed to create any rights to employment or Service or continued
employment or continued Service on the part of the Participant or any rights to
participate in any employee benefit plan or program (other than the Plan) of the
Company or any Affiliate or to receive any benefits or rights associated with

 

Page 4 of 8



--------------------------------------------------------------------------------

SPECIAL PERFORMANCE UNITS - EXECUTIVES

 

employment or Service with the Company. The rights and obligations arising under
this Agreement are not intended to and do not affect the employment or Service
relationship that otherwise exists between the Company (or any Affiliate) and
the Participant, whether such relationship is at will or defined by an
employment contract. Moreover, this Agreement is not intended to and does not
amend any existing employment contract between the Company and the Participant;
to the extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.

(b)    Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to the Participant shall be addressed to the
Participant at the address set forth on the attached Notice of Grant, or at such
other address for a party as such party may hereafter designate in writing to
the other. Any such notice shall be deemed to have been duly given if mailed,
postage prepaid, addressed as aforesaid.

(c)    Binding Agreement. Subject to the limitations in this Agreement on the
transferability by the Participant of the Units, this Agreement shall be binding
upon and inure to the benefit of the representatives, executors, successors or
beneficiaries of the parties hereto.

(d)    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Illinois and the United
States, as applicable, without reference to the conflicts of law provisions
thereof. The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to), this Agreement shall be
exclusively in the courts in the State of Illinois, County of Cook or DuPage,
including the Federal Courts located therein (should Federal jurisdiction
exist), and the Company and the Participant hereby submit and consent to said
jurisdiction and venue.

(e)    Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, in whole or in part, then the parties shall
be relieved of all obligations arising under such provision, but only to the
extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

(f)    Headings. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

(g)    Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

(h)    No Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

 

Page 5 of 8



--------------------------------------------------------------------------------

SPECIAL PERFORMANCE UNITS - EXECUTIVES

 

(i)    Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

(j)    Relief. In addition to all other rights or remedies available at law or
in equity, the Company shall be entitled to injunctive and other equitable
relief to prevent or enjoin any violation of the provisions of this Agreement.

(k)    Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently) to whom any benefit under this
Agreement is to be paid in case of his or her death before he or she receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the Participant, shall be in a form prescribed by the Company,
and shall be effective only if and when it is properly completed and filed by
the Participant in writing with the Company during the Participant’s lifetime.
In the absence of any such valid and effective designation, benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate.

(l)    Administration. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate, in its sole discretion, to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

(m)    No Vested Right to Future Awards. Participant acknowledges and agrees
that the granting of Units under this Agreement is made on a fully discretionary
basis by the Company and that this Agreement does not lead to a vested right to
further awards under the Plan or a successor equity plan of the Company, in the
future.

(n)    Use of Personal Data. By executing this Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position, and details of all past awards and current awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company, or its Affiliates,
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

 

Page 6 of 8



--------------------------------------------------------------------------------

SPECIAL PERFORMANCE UNITS - EXECUTIVES

 

(o)    Erroneously Awarded Compensation. The Units issued and any cash or Stock
paid with respect to Units hereunder are subject to any compensation recoupment
and/or recovery policy adopted by the Company from time to time to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be amended from time to time.

(p)    Amendment. Any amendment to the Agreement shall be in writing and signed
by the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 19th day
of February, 2019.

 

TREEHOUSE FOODS, INC. By  

                                                 

Name:   Title:  

 

PARTICIPANT

 

Name:

 

Page 7 of 8



--------------------------------------------------------------------------------

SPECIAL PERFORMANCE UNITS - EXECUTIVES

 

EXHIBIT A

Definitions

“Customer Service” means total cases shipped versus cases ordered in the
specified Performance Period. Permissible circumstances to adjust customer
orders are as follows:

 

  (1)

Orders were a customer orders discontinued items;

 

  (2)

Changes for pre-approved substitutions;

 

  (3)

Orders below minimum quantities; and

 

  (4)

Where product is on allocation, cases ordered equals communicated allocation
quantity.

“Organic Revenue Growth” means the change in calendar year GAAP Net Revenue for
the specified Performance Period, adjusted for pricing, for sales associated
discontinued products due to simplification initiatives and/or for sales
associated with acquisitions or divestitures of businesses. The Committee
reserves the right to make equitable adjustments to reflect revenue
simplification actions taken by the Company including any SKU rationalization
actions.

 

Page 8 of 8